18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 1 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 2 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 3 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 4 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 5 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 6 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 7 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 8 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 9 of
                                        41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 10 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 11 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 12 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 13 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 14 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 15 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 16 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 17 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 18 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 19 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 20 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 21 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 22 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 23 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 24 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 25 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 26 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 27 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 28 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 29 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 30 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 31 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 32 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 33 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 34 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 35 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 36 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 37 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 38 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 39 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 40 of
                                         41
18-05203-rbk Doc#53 Filed 10/12/18 Entered 10/12/18 12:25:03 Main Document Pg 41 of
                                         41
